08/10/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 21-0103


                                        DA 21-0103
                                   _________________

IN RE THE MARRIAGE OF:

NIKKI FAYE WAITE,

            Petitioner and Appellant,
                                                                  ORDER
      v.

BRYCE ELLIS WAITE,

            Respondent and Appellee.
                                   _________________


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee’s Response Brief
filed electronically on August 9, 2021, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
      M. R. App. P. 11(6)(b)(iii) requires the cover page to include the Montana
Supreme Court cause number for the appeal along with the venue of the tribunal and the
judge in which the case originated or from which an appeal is taken. Appellant’s brief
includes the name and venue of the tribunal from which this appeal is taken but not the
name of the presiding judge or the correct cause number for the appeal.
      An appellee’s response brief must contain each of the subsections listed in M. R.
App. 12(1)(a)–(h), labeled by the appropriate headings and in the order specified.
Pursuant to this Rule, Appellee’s brief includes a Table of Cases. The page numbers in
this table, however, do not correctly correspond to the page numbers found in the brief.
And although Appellee included a Standard of Review section in the body of the brief,
that section is absent from the Table of Contents required in M. R. App. 12(1)(a).
      IT IS THEREFORE ORDERED that the referenced brief is rejected.
      IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellee shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellee and to all
parties of record.




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                       August 10 2021